PER CURIAM.
Counsel for the appellant, Ray Howard, Jr., filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting four issues for review. Our independent review of the record reveals error only in the assessment of the public defender lien. We affirm in all other respects.
Howard was improperly assessed a $500 public defender lien without being given notice of his right to contest the amount of the lien. See Hughes v. State, 658 So.2d 174 (Fla. 2d DCA 1995). On remand, Howard should have 30 days from the date of the mandate to file a written objection to the lien assessed. If an objection is filed, the assessment should be stricken, and a new assessment may be imposed in accordance with Florida Rule of Criminal Procedure 3.720(d)(1).
Accordingly, we affirm the judgment and sentence, but remand for Howard to have an opportunity to file a written objection to the public defender lien.
PARKER, A.C.J., and QUINCE and WHATLEY, JJ., concur.